Citation Nr: 0021471	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, effective from June 1, 1996.  

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, effective from November 12, 1997.  

4.  Entitlement to an earlier effective date for service 
connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

By rating action dated in April 1991, the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
denied entitlement to service connection for tinnitus.  The 
veteran was notified of the decision and did not submit an 
appeal.  In a March 1996 rating action, the evaluation for 
the veteran's bilateral hearing loss was reduced from 40 
percent to 10 percent, effective June 1, 1996.  The veteran 
appealed from that decision.  In a September 1997 rating 
action, service connection was granted for tinnitus, 
effective from October 6, 1995, and the condition was rated 
10 percent disabling.  In a January 1998 rating action, the 
evaluation for the veteran's bilateral hearing loss was 
increased to 20 percent, effective from November 12, 1997.  
The veteran also appealed for entitlement to an earlier 
effective date for the grant of service connection for 
tinnitus.  It was asserted that the April 1991 rating action 
denying entitlement to service connection for that condition 
involved clear and unmistakable error.  In a September 1999 
rating action, the regional office held that there had been 
no clear and unmistakable error in the April 1991 rating 
action.  The case is now before the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  An amendment to the criteria for rating hearing loss 
became effective on June 10, 1999, but neither the pre-
amendment nor post-amendment version of the rating criteria 
is more favorable to the veteran in this case; the revised 
version of 38 C.F.R. § 4.86 is not more favorable to the 
veteran in this case as a matter of law.  

3.  As of February 1991, the veteran had level VI hearing in 
the right ear and level VIII hearing in the left ear.  

4.  As of November and December 1995, the veteran had level 
III hearing in the right ear and level V in the left ear.  

5.  As of April 1996, the veteran had level V hearing in the 
right ear and level IV hearing in the left ear.  

6.  As of November 1997, the veteran had level IV hearing in 
the right ear and level VI hearing in the left ear.  

7.  By rating action dated in April 1991, the regional office 
denied entitlement to service connection for tinnitus.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  

8.  The veteran reopened his claim for service connection for 
tinnitus on October 6, 1995.  

9.  By rating action dated in September 1997, the regional 
office granted service connection for tinnitus, effective 
from October 6, 1995, and evaluated the condition as 
10 percent disabling effective from that date.  

10.  The April 1991 rating action was reasonably supported by 
the evidence then of record.  



CONCLUSIONS OF LAW

1.  Restoration of a 40 percent evaluation for the veteran's 
bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(a), 
4.87, Diagnostic Code 6104 (effective prior to June 10, 
1999).  

2.  An evaluation in excess of 10 percent for bilateral 
hearing loss, effective from June 1, 1996, is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 
6101 (effective prior to June 10, 1999).  

3.  There is no legal entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss between June 1, 
1996, and November 12, 1997, under the provisions of 
38 C.F.R. § 4.86(b) that became effective on June 10, 1999.  
38 U.S.C.A. § 5110(g) (West 1991).  

4.  An evaluation in excess of 20 percent for bilateral 
hearing loss, effective from November 12, 1997, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, 
Diagnostic Code 6102 (effective prior to June 10, 1999).  

5.  The April 1991 rating action denying entitlement to 
service connection for tinnitus did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105 (1999).  

6.  An effective date for the grant of service connection for 
tinnitus prior to October 6, 1995, the date of receipt of the 
reopened claim, is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims that are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  The Claim for Restoration of a 40 Percent Evaluation
For the Veteran's Bilateral Hearing Loss

The veteran's service medical records reflect that when he 
was examined for separation from service, a diagnosis was 
made of partial deafness.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1980.  He claimed service connection 
for a hearing loss.  

The veteran was afforded a VA audiological examination in 
April 1980, and a bilateral sensorineural hearing loss was 
demonstrated.  

By rating action dated in May 1980, service connection was 
granted for a bilateral hearing loss and rated 10 percent 
disabling.  The veteran appealed from that decision, and in 
November 1980, the Board affirmed the 10 percent evaluation.  

The veteran was afforded VA audiological examinations in July 
1985 and March 1988.  In a May 1988 rating action, the 
evaluation for the bilateral hearing loss was increased to 20 
percent.  

In December 1990, the veteran submitted a claim for an 
increased rating for his bilateral hearing loss.  He was 
afforded a VA audiological examination in February 1991.  For 
the right ear pure tone threshold levels in decibels were 25, 
55, 60 and 65 at 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively, for an average of 51 decibels.  For the left 
ear, the threshold levels in decibels were 20, 55, 60 and 70, 
respectively, at those frequencies, for an average of 51 
decibels.  Speech discrimination ability was 64 percent for 
the right ear and 48 percent for the left ear.  

In an April 1991 rating action, the regional office increased 
the evaluation for the veteran's bilateral hearing loss from 
20 percent to 40 percent, effective from April 9, 1990.  

The veteran was afforded a VA audiological examination in 
September 1995.  For the right ear, pure tone threshold 
levels in decibels were 30, 70, 75 and 85 at 1,000, 2,000, 
3,000 and 4,000 Hertz for an average of 65 decibels.  For the 
left ear, the threshold levels in decibels were 35, 70, 80, 
and 75, respectively, at those frequencies, for an average of 
65 decibels.  The speech discrimination ability was 80 
percent for the right ear and 80 percent for the left ear.  
It was reported, however, that the veteran had to be 
reinstructed several times during puretone testing due to the 
inconsistency between his PTA (puretone average) "and 
spondee threshold & acoustic reflexes."  

The veteran was again afforded a VA audiological examination 
in November 1995.  For the right ear pure tone threshold 
levels in decibels were 30, 70, 60 and 70, at 1,000, 2,000, 
3,000 and 4,000 Hertz for an average of 57.5 decibels.  For 
the left ear the threshold levels in decibels were 20, 60, 
65, and 75, respectively, at those frequencies, for an 
average of 55 decibels.  Speech discrimination ability was 
84 percent for the right ear and 72 percent for the left ear.  
He was again afforded a VA audiological examination in 
December 1995, and the findings were the same as shown on the 
November 1995 examination.  

The veteran was afforded a VA audiological examination in 
April 1996.  For the right ear, pure tone threshold levels in 
decibels were 30, 70, 75 and 85, at 1,000, 2,000, 3,000 and 
4,000 Hertz, for an average of 65 decibels.  For the left 
ear, the threshold levels in decibels were 35, 70, 80 and 75, 
respectively, at those frequencies, for an average of 65 
decibels.  The speech discrimination ability was 72 percent 
for the right ear and 76 percent for the left ear.  

The veteran was afforded a VA audiological examination in 
November 1997.  For the right ear, pure tone threshold levels 
in decibels were 35, 65, 70 and 70 at 1,000, 2,000, 3,000 and 
4,000 Hertz, for an average of 60 decibels.  For the left 
ear, the threshold levels in decibels were 35, 70, 75 and 75, 
respectively, at those frequencies, for an average of 64 
decibels.  Speech discrimination ability was 76 percent for 
the right ear and 64 percent for the left ear.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to level XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

Rating agencies will handle cases affected by a change in 
medical findings or a diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic-depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, or atherosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  

The above provisions apply to ratings that have continued for 
long periods of time at the same level (five years or more).  
They do not apply to disabilities that have not become 
stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  

In Kitchens v. Brown, 7 Vet. App. 320 (1995), the appellant's 
disability rating had been reduced by the VA regional office.  
In reviewing the decision, the Board found that the 
"preponderance of the evidence is against the veteran's claim 
for a restoration."  Id. at 325.  On appeal, the Court held 
that "the Board improperly reversed the standard of proof by 
requiring the appellant to prove entitlement to restoration 
of his previous 100 percent rating."  Id.  The Court noted 
that the burden is on the Board "to establish, by a 
preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344(a), that a rating reduction is warranted."  
Id.  

In this case, when the evaluation for the veteran's bilateral 
hearing loss was increased from 20 percent to 40 percent in 
the April 1991 rating action, a VA audiological examination 
in February 1991 had shown level VI hearing for the right ear 
and level VIII hearing for the left ear.  Those findings 
warranted a 40 percent evaluation under the provisions of 
Diagnostic Code 6104, as then in effect.  However, the VA 
audiological examinations conducted in late 1995, early 1996, 
and late 1997 did not reflect hearing impairment of that 
severity.  The Board concludes that the preponderance of the 
evidence warranted the rating reduction undertaken by the RO.  
It follows that entitlement to restoration of the 40 percent 
evaluation for the veteran's bilateral hearing loss is not 
warranted.  

II.  The Claims for Evaluations in Excess of 10 Percent for 
Bilateral
Hearing Loss Effective June 1, 1996, and in Excess
of 20 Percent Effective November 12, 1997

As noted previously, the VA audiological examinations 
conducted in November and December 1995 showed that the 
average pure tone decibel loss for the right ear was 57.5 and 
for the left ear was 55.  The speech discrimination ability 
was 84 percent for the right ear and 72 percent for the left 
ear.  Rounding 57.5 up to 58 for the puretone average in the 
right ear, those findings correspond to level III hearing for 
the right ear and level V hearing for the left ear.  Under 
the provisions of Diagnostic Code 6101 previously in effect, 
a 10 percent evaluation is warranted for the bilateral 
hearing loss in such circumstances.  

The April 1996 VA audiological examination shows that the 
average pure tone decibel loss for the right ear was 65 and 
the average loss for the left ear was also 65.  The speech 
discrimination ability was 72 percent for the right ear and 
76 percent for the left ear.  Those findings correspond to 
level V hearing for the right ear and level IV hearing for 
the left ear.  A 10 percent evaluation is also warranted 
under those circumstances.  

The November 1997 VA audiological examination report reflects 
that for the right ear, the average pure tone decibel loss 
was 60; for the left ear, the average loss was 64.  The 
speech discrimination ability was 76 percent for the right 
ear and 64 percent for the left ear.  Those findings 
correspond to level IV hearing for the right ear and level VI 
hearing for the left ear.  Under the provisions of Diagnostic 
Code 6102 as previously in effect, a 20 percent evaluation is 
provided for bilateral hearing loss in such circumstances.  
It therefore follows that evaluations in excess of 10 percent 
for the veteran's bilateral hearing loss, effective from June 
1, 1996, and in excess of 20 percent for bilateral hearing 
loss, effective from November 12, 1997, are not warranted.  

III.  The Change to the Rating Criteria

During the pendency of this appeal, the rating schedule was 
amended with respect to the evaluation of hearing loss; the 
amendment became effective on June 10, 1999.  64 Fed. Reg. 
25,202 (1999).  

Under the decision of the United States Court of Appeals for 
Veterans Claims in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

The basic method for evaluating hearing loss under the rating 
schedule remained unchanged.  With an exception discussed 
below, neither the pre-amendment nor the post-amendment 
version of the rating criteria was more favorable to the 
veteran in this case.  However, 38 C.F.R. § 4.86 was revised 
to recognize and evaluate certain exceptional patterns of 
hearing impairment.  The revised Section 4.86 now provides as 
follows:  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

(Emphasis added.)  

The Board notes that the provisions of Section 4.86(a) do not 
apply in this case, since on no occasion have the veteran's 
puretone thresholds been shown to be 55 decibels or more at 
each of the specified frequencies.  However, the audiological 
evaluations in November and December 1995 and in April 1996 
reflect puretone thresholds of 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz in the right 
ear.  This in turn translates to Level V hearing in that ear 
when audiological evaluations were conducted in late 1995, 
and to Level VI hearing in that ear when audiological 
evaluation was performed in April 1996.  Level V hearing on 
the right and Level V hearing on the left equates to a 20 
percent evaluation under Diagnostic Code 6100, as in effect 
on and after June 10, 1999.  Similarly, the April 1996 
results translate to Level VI hearing in the right ear and 
Level IV hearing in the left ear, yielding a 20 percent 
evaluation under Diagnostic Code 6100, as currently in 
effect.  

The change effectuated by 38 C.F.R. § 4.86(b) would be more 
favorable to the veteran in this case with respect to the 
rating in effect for his bilateral hearing loss between June 
1, 1996, and November 12, 1997, when a 20 percent evaluation 
was assigned.  To this extent, Section 4.86(b) represents a 
liberalizing change in the law in the veteran's case.  
However, under the provisions of 38 U.S.C.A. § 5110(g), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation - in this case, June 10, 
1999.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  As 
a 20 percent evaluation was then in effect, the change 
effectuated by Section 4.86(b) may not be applied to his case 
as a matter of law.  There is, in essence, no legal 
entitlement to a 20 percent evaluation for bilateral hearing 
loss under 38 C.F.R. § 4.86(b) between June 1, 1996, and 
November 12, 1997.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(table).   

IV.  The Claim for an Earlier Effective Date for a
Grant of Service Connection for Tinnitus

By rating action dated in April 1991, the regional office 
denied entitlement to service connection for tinnitus.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  

On October 6, 1995, the veteran submitted a claim for an 
increased rating for his service-connected hearing loss that 
was interpreted by the regional office as a claim for service 
connection for tinnitus as well.  In a September 1997 rating 
action, the regional office granted entitlement to service 
connection for tinnitus, effective from October 6, 1995, and 
evaluated the condition as 10 percent disabling effective 
from that date.  

The veteran has maintained that service connection should 
have been granted for tinnitus from an earlier date because 
he had reported having tinnitus on several VA audiological 
examinations prior to October 1995.  It has also been 
maintained that the April 1991 rating action involved clear 
and unmistakable error in failing to grant service connection 
for tinnitus.  It is contended that the evidence of record at 
the time of the April 1991 rating action was essentially the 
same with regard to the documentation of noise-induced 
hearing loss and constant tinnitus affecting the veteran's 
ability to distinguish speech and pure tones as the evidence 
of record at the time of the September 1997 rating action.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
VA as to conclusions based on evidence on file at that time 
and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicated decision, which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination:  
(1) "Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  

As noted previously, the evidence reflects that in an April 
1991 rating action, service connection was denied for 
tinnitus.  The veteran was duly notified later in April of 
the decision and did not submit an appeal.  Although the 
veteran has maintained that he did not receive the notice of 
his right to appeal the April 1991 rating decision, the 
record reflects that the notice was sent to his correct 
address of record, and there is no indication that the notice 
was returned to the regional office by the United States 
Postal Service.  Thus, the Board concludes that the veteran 
did in fact receive the notice of the April 1991 rating 
action.  

The Board observes that neither the veteran nor his 
representative has submitted any evidence to show nonreceipt 
of the April 1991 notice.  The presumption of regularity that 
attends the administrative functions of the Government is 
applicable, and it is therefore presumed that the RO properly 
mailed and the Postal Service properly delivered the April 
1991 notice in this case.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive statement of the case was not 
"clear evidence to the contrary" required to rebut the 
presumption of regularity that the notice was sent); Jones v. 
West, 12 Vet. App. 98, 101 (1998) (failure to include room 
number on street address to which VA sent documents to 
veteran insufficient to overcome the presumption of 
regularity applicable to VA's mailing notice that disability 
compensation would be suspended for failure to report for 
examination in view of fact veteran was in fact receiving 
mail sent to address VA was using).  See also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption.").  The Board notes that the 
notice letter enclosed a Disability Decision Summary that 
explained why service connection for tinnitus had been denied 
and a VA Form 4107 that explained the veteran's procedural 
and appellate rights.  Since he did not timely appeal from 
that rating action, the April 1991 rating determination 
became final in the absence of clear and unmistakable error.  

The Board notes that in the case of Fugo v. Brown, 
6 Vet. App. 40 (1993), the Court of Appeals for Veterans 
Claims defined "clear and unmistakable error" as the kind of 
error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To prove the 
existence of clear and unmistakable error, as set forth in 
38 C.F.R. § 3.105(a), a claimant must show that outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of the prior decision.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 
120 S. Ct. 405 (1999).  

The evidence of record at the time of the April 1991 rating 
action included the veteran's service medical records, which 
did not reflect any complaints or findings of tinnitus.  The 
veteran did not report tinnitus on his initial claim for VA 
disability benefits in February 1980, and there was no 
reference to tinnitus when the veteran was examined by VA in 
April 1980, either on the audiological examination or on the 
ear examination.  There was also no reference to tinnitus 
when he was afforded a VA audiological examination in March 
1985.  

When the veteran was afforded a VA audiological examination 
in October 1986, he did complain of constant bilateral 
tinnitus.  In a January 1988 statement, the veteran asserted 
that he had been told that his hearing loss had increased in 
severity.  He also indicated that his left ear rang almost 
all the time.  When he was afforded a VA audiological 
examination in March 1988, he complained of bilateral 
periodic tinnitus.  He also reported a ringing in his ears at 
the time of a VA examination conducted in early 1991.  
However, the regional office noted in the April 1991 rating 
action that the service medical records were negative for any 
complaints of tinnitus or acoustic trauma.  It was also noted 
that the veteran had had post service employment in positions 
involving acoustic trauma.  The Board is therefore unable to 
conclude that the April 1991 rating action involved clear and 
unmistakable error since it was reasonably supported by the 
evidence of record at the time the decision was made.  Thus, 
an effective date for the grant of service connection for 
tinnitus may not precede the April 1991 rating action.  

The record shows that on October 6, 1995, the veteran 
submitted a claim for an increased evaluation for his 
service-connected bilateral hearing loss and that the 
regional office interpreted the claim as including a claim 
for service connection for tinnitus.  Tinnitus was reported 
when the veteran was afforded VA audiological examinations in 
November and December 1995 and again in April and December 
1996.  In a September 1997 rating action the regional office 
granted service connection for tinnitus, effective from 
October 6, 1995, the date of receipt of the reopened claim.  
A careful review of the evidence of record between the prior 
unappealed rating action of April 1991 and the date of 
receipt of the veteran's reopened claim in October 1995 does 
not reveal a written communication from the veteran 
evidencing his belief that he was entitled to service 
connection for tinnitus.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  A December 1991 letter to his 
Congressman, which was received in January 1992, addressed 
only the veteran's concern regarding the proper evaluation of 
his service-connected bilateral hearing loss.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his application to 
reopen his claim.  Smith v. West, 11 Vet. App. 134, 138 
(1998); see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) 
(effective date for reopened claim cannot be the date of the 
original claim).  

The Board is of the opinion that the RO established the 
earliest date that the law allows for a grant of service 
connection for tinnitus.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  It follows that the veteran's claim of entitlement 
to an earlier effective date for a grant of service 
connection for tinnitus must be denied.  


ORDER

Restoration of a 40 percent evaluation for bilateral hearing 
loss is denied.  

An evaluation in excess of 10 percent for bilateral hearing 
loss, effective from June 1, 1996, is denied.  

An evaluation in excess of 20 percent for bilateral hearing 
loss, effective from November 12, 1997, is denied.  

An effective date earlier than October 6, 1995, for a grant 
of service connection for tinnitus is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals




 

